Citation Nr: 0418686	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  97-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for 
spondylolisthesis, L5-S1, with spondylosis, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from June 1955 to June 1959 
and from September 1959 to September 1965.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas, dated 
in June 1997.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  These notes 
were inadvertently omitted when the pertinent regulation was 
initially published in the Federal Register last year.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  The RO has not 
considered the new criteria in this case.

Additionally, the veteran was last afforded a VA examination 
of the spine in May 2000.  He was scheduled for more recent 
examination in November 2002, but failed to report.  On 
remand, he should be provided another opportunity to report 
for examination.  He is hereby informed that he should assist 
the RO in the development of his claim, and that failure to 
cooperate or to report for any requested examination without 
good cause may result in an adverse decision.  See 
38 C.F.R. § 3.655 (2003). 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000), enacted after the 
veteran filed his claim for an increased rating in June 1997, 
introduced several fundamental changes into the VA 
adjudication process.  Concerning VA's duty to notify the 
claimant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The 
veteran has not been provided proper VCAA notice, as he has 
not been asked to provide any evidence in his possession that 
pertains to the claim.  On remand, the notice requirements 
must be fulfilled.  

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  

2.  Then, schedule the veteran for an 
appropriate VA examination of the spine.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
spondylolisthesis, L5-S1, with spondylosis 
(as opposed to any other spine disorders).

The examiner should note the range of 
motion for the low back and should state 
what is considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of 
function must be identified.   If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state, if possible, 
the frequency, duration, and nature of 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  Are there 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?  

Any indication that the veteran's 
complaints of pain or other symptomatology 
is not in accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

3.   The veteran is hereby informed that 
he should assist the RO in the development 
of his claim, and that failure to 
cooperate or to report for any requested 
examination without good cause may result 
in an adverse decision.  See 38 C.F.R. § 
3.655 (2003); Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must document its 
consideration of 67 Fed. Reg. 54,345-
54,349 (August 22, 2002); 68 Fed. Reg. 
51,454-51,458 (August 27, 2003); 69 Fed. 
Reg. 32,449 (June 10, 2004), and 38 C.F.R. 
§ 3.655.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




